Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                    	DETAILED ACTION
          Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 02/14/2020 has been fully considered and is attached hereto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Singh et al (US 2019/0103365). 
	Regarding Claim 1, Singh (in Figs 1A/1B) discloses an electronic apparatus (100) having noise suppression mechanism, comprising: 
a circuit board (102); 
a wireless communication circuit (112, ¶ 14, II. 1-3) disposed on a chip disposing area (top surface of 102) of the circuit board (102) and configured to perform wireless communication within a wireless signal frequency range (RF range, ¶ 14, II. 1-3); 

at least one grounding metal pillar (110, ¶ 19, II. 1-7, 17-31) disposed on the chip disposing area of the circuit board (Figs 1A/1B), wherein the at least one grounding metal pillar extends for contacting the metal shield (134) and is configured to increase a resonant frequency of the metal shield such that a noise value related to a noise of the digital signal coupled with the metal shield is smaller than an interference threshold value (naturally resonance frequency of 134 would increase by 110 and thereby noise value coupled from RF signal to metal shield would be reduced).
Regarding Claim 2, Singh discloses the limitations of claim 1, however Singh (In Figs 1A/1B) further discloses wherein the wireless communication circuit (112) is a radio frequency communication circuit (¶ 15, II. 10-13), and the wireless signal frequency range is the radio frequency range (¶ 15, II. 10-13).
Regarding Claim 5, Singh discloses the limitations of claim 1, however Singh (In Figs 1A/1B) further discloses wherein the grounding metal pillar (110, ¶ 19, II. 1-7, 17-31) is disposed to be grounded through a grounding path (104, ¶ 19, II. 11-14) of the circuit board (102).
Regarding Claim 8, Singh discloses the limitations of claim 1, however Singh (In Figs 1A/1B) further discloses wherein the digital signal is a clock signal or a data signal (transmitted and received RF signal, ¶ 15, II. 20-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
Claims 3-4, 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh in view of Ajioka et al (US 2004/0233644).
Regarding Claim 3, Singh discloses the limitations of claim 1, however Singh does not disclose wherein the grounding metal pillar is disposed in a central region of the chip disposing area.
	Instead Ajioka (In Fig 1) teaches wherein the grounding metal pillar (11b, ¶ 21, II. 1-3, ¶ 22, 1-5, ¶ 18, II. 3-6) is disposed in a central region of the chip disposing area (top surface of 11), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Singh with Ajioka with grounding metal pillar disposed in central region of the chip disposing area to benefit from partitioning the chip disposing area to plurality of equal sub-areas forming multiple cavities providing electromagnetic shieling for different type of circuits within the cavities in all directions (Ajioka, ¶ 19, II. 1-4, ¶ 21, II. 1-3).
Regarding Claim 4, Singh discloses the limitations of claim 1, however Singh does not disclose wherein the grounding metal pillar is disposed to penetrate through the metal shield.
Instead Ajioka (In Fig 1) teaches wherein the grounding metal pillar (11b, ¶ 21, II. 1-3, ¶ 22, 1-5, ¶ 18, II. 3-6) is disposed to penetrate through the metal shield (15, ¶ 20, II. 6-7), (Fig 1).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Singh with Ajioka with grounding metal pillar disposed to penetrate through the metal shield to benefit from partitioning the chip disposing area to plurality of equal sub-areas forming multiple cavities providing electromagnetic shieling for different type of circuits within the cavities in all directions (Ajioka, ¶ 19, II. 1-4, ¶ 21, II. 1-3).
Regarding Claim 6, Singh discloses the limitations of claim 1, however Singh does not disclose wherein the grounding metal pillar is disposed to penetrate through the metal shield and is grounded through a ground board.
Instead Ajioka (In Fig 1) teaches wherein the grounding metal pillar (11b, ¶ 21, II. 1-3, ¶ 22, 1-5) is disposed to penetrate through the metal shield (15, ¶ 20, II. 6-7) and is grounded through a ground board (11), (¶ 22, II. 1-5, ¶ 18, II. 3-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Singh with Ajioka with grounding metal pillar to disposed to penetrate through the metal shield and grounded through a ground board to benefit from partitioning the chip disposing area to plurality of equal sub-areas forming multiple cavities providing electromagnetic shieling for different type of circuits within the cavities in all directions (Ajioka, ¶ 19, II. 1-4, ¶ 21, II. 1-3).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Singh in view of Lin (US 2019/0115305).
Regarding Claim 7, Singh discloses the limitations of claim 1, however Singh does not disclose wherein the grounding metal pillar is disposed to move the resonant frequency of the metal shield to a valley point of a waveform of an energy spectrum of the digital signal. 
Instead Lin (In Figs 1A-1H) teaches wherein the grounding metal pillar (13, ¶ 34, II. 6-13) is disposed to move the resonant frequency of the metal shield (14) to a valley point of a waveform of an energy spectrum of the digital signal (Fig 1H), (naturally as illustrated In Fig 1H, simulation L5 corresponding to embodiment of single wall 13, illustrates a valley point of a waveform created due to shift in peak self-resonance of an energy spectrum of the digital signal).  
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Singh with Lin with grounding metal pillar disposed to move the resonant frequency of the metal shield to a valley point of a waveform of an energy spectrum of the digital signal to benefit from reducing EMI noise emission by separating different component types so electromagnetic radiation from the .
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Singh in view of Lin et al (US 2018/0033736 “Liao”).
For the purpose of citation, Examiner used machine English translation of JP 2014204022, said translation and original document has been provided herewith to the applicant. 
Regarding Claim 9, Singh discloses the limitations of claim 8, however Singh does not disclose wherein a valley point of a waveform of an energy spectrum of the digital signal corresponds to a location of an integer times of a clock signal.
Instead Liao (In Figs 1-3C) disclose wherein a valley point (valley point as shown in Fig 3C) of a waveform of an energy spectrum of the digital signal corresponds to a location of an integer times of a clock signal (¶ 51, II. 1-8).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Singh with Liao with a valley point of a waveform energy of the digital signal corresponding to a location of an inter times of a clock signal to benefit from reducing a level of emissions that can pass through the casing and adversely affect semiconductor device (Liao, ¶ 3, II. 1-15). 
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Singh in view of Kai et al (US 2015/0062835).
Regarding Claim 10, Singh discloses the limitations of claim 1, however Singh does not disclose wherein the metal shield provides an electromagnetic interference prevention and a heat-dissipating mechanism.
Instead Kai (In Fig 2) teaches wherein the metal shield (5) provides an electromagnetic interference prevention and a heat-dissipating mechanism (¶ 92, II. 1-6).
.
                                                                                	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Electronic Device Module and Method of Manufacturing the Same US 2019/0393162, Antenna Module Configuration US 2019/0103653, Semiconductor Package with Trenched Molding-Based Electromagnetic Interference shielding  US 2017/0179041, Semiconductor Package and Module US 2020/0126896. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY PAPE/Primary Examiner, Art Unit 2835